Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of e.l.f. Beauty, Inc. (the “Company”) on Form 10-K for the fiscal year ended December31, 2016, as filed with the Securities and Exchange Commission (the “Report”), Tarang P. Amin, Chief Executive Officer of the Company, and John P. Bailey, President and Chief Financial Officer of the Company, respectively, do each hereby certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: • The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and • The information in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: March 15, 2017 /s/ Tarang P. Amin Tarang P. Amin Chairman & Chief Executive Officer (Principal Executive Officer) /s/ John P. Bailey John P. Bailey President& ChiefFinancialOfficer (Principal Financial and Accounting Officer)
